Citation Nr: 0717600	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  02-15 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a lumbosacral strain.

2.  Entitlement to an initial compensable rating for internal 
hemorrhoids.

3.  Entitlement to a disability rating in excess of 20 
percent for internal hemorrhoids for the period beginning 
August 3, 2006.

4.  Entitlement to an initial compensable rating for a 
bilateral foot disability, characterized as pes planus with 
hind foot valgus and bunion formation of the first 
metaphalangeal joint with hallux valgus.

5.  Entitlement to an initial compensable rating for the 
residuals of a left anterior compartment release, with a 
healed scar.

6.  Entitlement to an initial compensable rating for allergic 
rhinitis.

7.  Entitlement to service connection for a respiratory 
disability manifested by a calcified granuloma of the left 
lung.

8.  Entitlement to service connection for residuals of a 
bilateral eye injury, to include refractive error and mild 
esophoria.

9.  Entitlement to service connection for the residuals of a 
left ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1998 to February 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In June 2004, a hearing was held before Mark W. Greenstreet 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the 
transcript of that hearing is of record.

The issues involving rating the veteran's orthopedic 
disabilities, back, flat feet, and left leg, as well as the 
claim for service connection for a left ankle disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected internal hemorrhoids were 
manifested by: persistent bleeding, anal fissure, and status 
post hemorrhoidectomy.  There is no evidence of rectal 
prolapse or stricture, anal stricture, or impairment of 
sphincter control.  

2.  The veteran's service-connected allergic rhinitis is 
manifested by large boggy turbinates; it is not manifested by 
polyps, a greater than 50-percent obstruction of nasal 
passages on both sides, or complete obstruction on one side.  

3.  VA examination dated October 2001 reveals an incidental 
finding of a small calcified granuloma of the left lung base 
on chest x-ray examination.

4.  VA eye examination dated October 2001 reveals the 
presence of refractive error of the eyes and mild esophoria.

5.  There is no evidence of a current disability of the lungs 
or eyes for which service connection can be granted.  




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, and not 
in excess thereof, for internal hemorrhoids, effective 
February 17, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.114 and 
Diagnostic Code 7336 (2006).  

2.  The criteria for a compensable disability rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.97, 
and Diagnostic Code 6522 (2006).  

3.  A respiratory disability manifested by a calcified 
granuloma was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2006).  

4.  Refractive error and mild esophoria, claimed as residuals 
of an eye injury, are not disabilities for which relief or 
entitlement to service connection may be granted.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006);  Sabonis v. Brown, 6  Vet. App. 426 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
February 2005 satisfied the duty to notify provisions.  The 
veteran's service medical records, and VA medical treatment 
records have been obtained and he has been accorded several 
VA Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for service connection and rating the 
veteran's claims for increased disability ratings.  The 
evidence includes, but is not limited to:  service medical 
records; the veteran's contentions and hearing testimony; VA 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claims 
for increased disability ratings and for service connection.  

II.  Increased Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's appeal for an increased disability ratings is 
from the initial rating that granted service connection.  
Thus, the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Internal Hemorrhoids

Service connection is in effect for internal hemorrhoids.  In 
October 2001, a Compensation and Pension examination of the 
veteran was conducted.  This was a pre-discharge examination 
which revealed internal hemorrhoids which were not prolapsed.  
The veteran reported a history of bleeding.

An August 2006 VA treatment record noted that the veteran had 
a history of rectal bleeding dating back to service.  This 
record also noted that a hemorrhoidectomy was conducted in 
November 2005 and that an anal fissure was noted at that 
time.  

Internal or external hemorrhoids are rated under Diagnostic 
Code 7336.  A noncompensable (0%) rating contemplates 
hemorrhoids that are mild or moderate.  A 10 percent rating 
is provided for hemorrhoids that are "large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrence."  Finally, a 20 percent rating requires 
persistent bleeding and with secondary anemia, or hemorrhoids 
with fissures.  The 20 percent rating is the highest 
disability rating assignable under this Diagnostic Code.  38 
C.F.R. § 4.114, Diagnostic Code 7336 (2006).

At present the veteran's service-connected internal 
hemorrhoids are assigned a noncompensable disability rating 
effective from the date of service connection on February 17, 
2002.  He is assigned a 20 percent disability rating 
effective August 3, 2006, the date of the VA treatment 
record.  

The evidence of record supports the assignment of a 20 
percent disability rating for the veteran's service-connected 
internal hemorrhoids effective from the date of service 
connection on February 17, 2002.  While the evidence of the 
October 2001 examination report shows merely shows internal 
hemorrhoids, the veteran has testified that he has had 
recurrent bleeding.  The veteran's hemorrhoids required 
surgery in November 2005.  While the August 2006 treatment 
record appears to be the first documentation of an anal 
fissure, it is also clear from the veteran's statements and 
the history on the medical examination, that his hemorrhoids 
have been at a persistent level of pain, bleeding, and 
fissure since his separation from service.  Accordingly, a 20 
percent disability rating is granted effective from February 
17, 2002.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected internal hemorrhoids.  The 20 
percent disability rating is the highest disability rating 
assignable for hemorrhoids.  In order to warrant a disability 
rating in excess of 20 percent would require the presence of 
prolapse or stricture of the rectum; stricture of the anus; 
or impairment of sphincter control.  38 C.F.R. § 4.114, 
Diagnostic Codes 7332, 7333, 7334 (2006). None of these 
symptoms are shown in the medical evidence of record.  
Accordingly, entitlement to a disability rating in excess of 
20 percent for internal hemorrhoids must be denied.  

B.  Allergic Rhinitis

Service connection is in effect for allergic rhinitis at a 
noncompensable (0%) disability rating.  In October 2001, a 
Compensation and Pension examination of the veteran was 
conducted.  This was a pre-discharge examination which 
revealed the presence of large boggy turbinates.  The 
diagnosis was allergic rhinitis with no blockage on physical 
or x-ray examination, and no evidence of sinus tenderness.  

In August 2005, another VA examination of the veteran was 
conducted.  He reported worsening symptoms of nasal 
obstruction.  Examination revealed large boggy turbinates 
with no polyps or sinus problems.  The diagnosis was 
"rhinitis medicamentosa secondary to chronic Afrin use."  

Allergic or vasomotor rhinitis is rated under Diagnostic Code 
6522.  A 10 percent rating is warranted without polyps, but 
with greater than 50-percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
rating, the highest disability rating assignable under this 
Diagnostic Code, contemplates allergic rhinitis with polyps.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2006).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2006).

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's service-
connected rhinitis.  The medical evidence does not reveal the 
presence or polyps or nasal obstruction.  Accordingly, a 
compensable disability rating must be denied.  

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A.  Respiratory Disorder manifested by Calcified Granuloma

In October 2001, a Compensation and Pension examination of 
the veteran was conducted.  This was a pre-discharge 
examination which revealed an incidental finding of a small 
calcified granuloma of the left lung base on chest x-ray 
examination.  

In June 2004, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that he was not diagnosed with any respiratory 
disorder of the lungs, nor was he having any breathing 
disorder related to his lungs or the calcified granuloma.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a respiratory disability 
manifested by a calcified granuloma of the left lung.  There 
is no diagnosis of any lung disability, and the veteran 
admits that he has not had any such diagnosis or any lung 
symptoms.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. In the absence of 
proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, service connection must be denied.  

B.  Eyes.

The veteran claims entitlement to service connection for the 
residuals of an eye injury.  At the June 2004 hearing he 
testified that during basic training he was exposed to tear 
gas (CS gas) and that his eyes burned and teared as a result 
of this exposure.  He further testified that his eyes cleared 
after the initial exposure.  He also testified that he did 
not require eye glasses prior to his entry into the military.

In October 2001 a VA eye examination of the veteran was 
conducted.  The veteran reported blurring vision and the 
history of exposure to CS gas early in his military service.  
Examination revealed that the veteran had best correctable 
vision to 20/25 in both eyes.  Visual field examination and 
physical examination was essentially normal.  The diagnosis 
was mild esophoria (squinting).  The examiner also noted that 
the veteran might have a functional ophthalmologic problem 
because best corrected vision was 20/25.

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for service connection 
purposes.  38 C.F.R. § 3.303(c) (2006). 

The evidence of record reveals that while the veteran was 
exposed to CS gas early in service, there was no residual eye 
disability incurred as a result of that exposure.  The 
veteran admits that his vision cleared after the exposure.  
The only current eye disorders presently noted are refractive 
error and squinting, neither of which is a disability within 
the meaning of the applicable law and regulations.  With no 
current disability, service connection for the residuals of a 
bilateral eye injury, to include refractive error and mild 
esophoria, must be denied.  




IV.  Conclusion

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claims for service connection 
and for disability ratings in excess of those assigned above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A 20 percent disability rating, and not in excess thereof, is 
granted for internal hemorrhoids, effective from the date of 
service connection, February 17, 2002, subject to the law and 
regulations governing the payment of monetary awards.  

A compensable disability rating for allergic rhinitis is 
denied.  

Service connection for a respiratory disability manifested by 
a calcified granuloma of the left lung, is denied.

Service connection for residuals of a bilateral eye injury, 
to include refractive error and mild esophoria, is denied.  


REMAND

The prior Board remand ordered Compensation and Pension 
examinations of the veteran to be conducted.  Some 
examinations of the veteran were conducted, but they were 
inadequate.  Attempts to reexamine the veteran resulted in 
him failing to report for the scheduled examinations.  Based 
on the nature of the claims, the Board feels that one more 
attempt should be made to afford the veteran the necessary 
examinations.  

Review of the evidence of record indicates that the veteran 
has been receiving medical treatment at VA Medical Center 
(VAMC) Durham, North Carolina.  However, the records in the 
claims file do not appear to be complete.  For example, a 
November 2005 surgical report referred to in a later 
treatment record is not in the claims file.  A request for 
complete copies of the veteran's VA medical treatment record 
must be made.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

With respect to the veteran's service-connected low back 
disability.  There has been a change in the regulations.  
During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The veteran's claim for an increased rating has not been 
adjudicated under the new rating criteria.  This must be 
done.  

Also, the medical evidence of record reveals that the 
veteran's service-connected lumbosacral strain has progressed 
to become degenerative disc disease.  Accordingly, another VA 
examination should be conducted.  Since an orthopedic 
examination of the veteran's spine must be ordered, the Board 
also finds that it would be prudent to order a VA examination 
to obtain the necessary evidence to rate the veteran's 
service-connected pes planus.  

The remaining two issues on appeal involve entitlement to 
initial compensable rating for the residuals of a left 
anterior compartment release, with a healed scar and service 
connection for residuals of a left ankle injury.  The service 
medical records indicate that surgical left anterior 
compartment release was conducted as a result of left leg and 
left ankle pain.  Most of the VA medical evidence of record 
reveals no current diagnosis of a left ankle disorder, with 
normal findings on x-ray examination.  However, a September 
2005 diagnosis states "left ankle pain and recurrent sprains 
. . . more than likely that this a result of previous 
injuries sustained while on Active Duty."  

The Board is not entirely clear, how low on the veteran's 
left leg the surgical compartment release was.  That is, what 
the veteran describes as a left ankle disorder may already be 
service-connected as the residuals of the compartment release 
surgery.  There also exists the possibility that there are 
two distinct disabilities with ankle impairment and residual 
surgical scars.  However, another examination is indicated to 
resolve these questions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the veteran's 
recent treatment records from VA 
medical center Durham, North Carolina 
for the period form February 2002 to 
the present.  

2.  The veteran should be scheduled for 
an examination to obtain medical 
information sufficient to rate his of his 
service-connected low back disorder.  The 
examination should be conducted pursuant 
to the latest guidelines for back 
disorders.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should indicate whether or not the 
service-connected low back disability 
involves intervertebral disc syndrome; if 
it does, all findings necessary for 
rating intervertebral disc syndrome under 
the new diagnostic criteria of Diagnostic 
Code 5243 should be provided.  If the 
examiner determines that a separate 
neurologic examination is necessary to 
provide the complete medical evidence 
necessary to rate the veteran's service-
connected back disability, then the 
appropriate examination should be 
ordered.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.

3.  The veteran should be scheduled for 
the appropriate VA examination for his 
service-connected pes planus.  The report 
of examination should include a detailed 
account of all manifestations of all 
complaints of foot symptoms.  All 
necessary tests should be conducted, the 
examiner should review the results of any 
testing prior to completion of the report.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should be scheduled for 
the appropriate VA examination for his 
left leg and left ankle.  The report of 
examination should include a detailed 
account of all manifestations of left 
ankle symptoms as well as symptoms related 
to his left anterior compartment release 
surgery.  All necessary tests should be 
conducted, the examiner should review the 
results of any testing prior to completion 
of the report.  The examiner is requested 
to either photograph the surgical scar, 
and include a copy of the photograph in 
the examination report, or draw a rough 
diagram of the veteran's lower left leg 
and indicate the location of the surgical 
scar.  This is necessary, because the 
Board is unclear of the surgery location 
and whether it involved the ankle in any 
way.  The examiner is requested to 
specifically indicate what surgical 
residuals the veteran currently has, as 
well as whether there is a separate left 
ankle disability.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

5.  Following the above, readjudicate 
the veteran's claims of service 
connection and increased disability 
ratings.  With respect to adjudication 
of the claims on appeal:  

*	Adjudicate the claim for an 
increased rating for the service-
connected back disorder under the 
current rating criteria for rating 
spine disabilities.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 
5243 (2006).  

*	Consider if the claim for service 
connection for a left ankle 
disorder has already been granted 
as service connection under the 
residuals of left compartment 
surgery or whether there are 
distinct disabilities warranting 
separate service connection for 
the ankle.

If any benefit on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued and include the 
regulations providing the current 
rating criteria for rating spine 
disabilities.  The veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


